Exhibit 10.1





AGREEMENT



            This AGREEMENT, dated as of March 17, 2008 (the “Agreement”), is
made by and among ExpressJet Holdings, Inc., a Delaware corporation (the
“Company”), and Hayman Investments, L.L.C. (“Hayman Investments”), Hayman
Advisors, L.P. (“Hayman Advisors”),  Hayman Capital Master Fund, L.P. (“Hayman
Master Fund”), and J. Kyle Bass (“Bass”) (each of Hayman Investments, Hayman
Advisors, Hayman Master Fund, and Bass a “Hayman Party” and collectively, the
“Hayman Parties”).



            WHEREAS, the Hayman Parties are the beneficial owners of, in the
aggregate, 3,732,085 shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) and Bass is the owner of record of an additional
100 shares of Common Stock;



            WHEREAS, on February 25, 2008, the Hayman Parties delivered to the
Company a “Notice of Nominations of Persons for Election to the Board of
Directors of ExpressJet Holdings, Inc.” (the “Nomination Letter”); and



            WHEREAS, the Company and the Board of Directors of the Company (the
“Board”), on the one hand, and the Hayman Parties, on the other hand, wish to
enter into certain agreements relating to the future composition of the Board
and the resolution of a potential proxy contest for the election of directors at
the Company’s 2008 Annual Meeting of Stockholders (the “2008 Annual Meeting”).



            NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:



I.  REPRESENTATIONS



            1.1  Authority; Binding Agreement.  Each of the Hayman Parties,
severally and not jointly, represents and warrants to the Company, and the
Company represents and warrants to each of the Hayman Parties, that:



            (a)  such party has all requisite authority and power to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,



            (b)  the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all required action on the part of such party and no other
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby,



            (c)  the Agreement has been duly and validly executed and delivered
by such party and constitutes the valid and binding obligation of such party
enforceable against such party in accordance with their respective terms, and



            (d)  this Agreement will not result in a violation of any terms or
provisions of any agreements to which such person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party.

--------------------------------------------------------------------------------


            1.2  Defined Terms. 



            For purposes of this Agreement:



            (a)  “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
by the Securities and Exchange Commission (the “SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).



            (b)  The terms “beneficial owner” and “beneficially own” have the
same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act.



II.  COVENANTS



            2.1  Directors and Consultant.  



            (a)  Hayman Nominee.  The Company agrees that, as soon as
practicable following the execution of this Agreement, the Board will take all
necessary action in accordance with the Certificate of Incorporation of the
Company (as amended, the “Certificate of Incorporation”) and the Bylaws of the
Company (as amended, the “Bylaws”), including calling and duly holding a special
meeting of directors or by unanimous consent in lieu thereof, to (i) increase
the size of the Board from eight (8) to nine (9) directors and (ii) appoint with
immediate effect Andrew N. Jent (the “Hayman Nominee”) as a director to fill
such newly created Class II directorship, with a term expiring at the Company’s
2009 Annual Meeting of Stockholders (“2009 Annual Meeting”).  In addition, to
the extent permitted by the New York Stock Exchange (“NYSE”) listing standards
and any other applicable law, the Hayman Nominee shall be appointed to the Audit
Committee of the Board and any special committee established by the Board.



            (b)  Additional Hayman Nominee.  The Company agrees that if the
Hayman Parties give written notice to the Company prior to September 1, 2008
that they wish such action to be taken, then at the Board’s regularly scheduled
September 2008 meeting (which shall not be unreasonably delayed or postponed) or
by unanimous written consent in lieu thereof, the Board will take the necessary
action (in accordance with the Certificate of Incorporation and the Bylaws) to
(i) increase the size of the Board from nine (9) to ten (10) directors and
(ii) appoint with immediate effect William F. Loftus (the “Additional Hayman
Nominee”) as a director to fill the newly created Class III directorship, with a
term expiring at the Company’s 2010 Annual Meeting of Stockholders; provided
that such appointment shall only be with the agreement of the Nominating and
Corporate Governance Committee of the Board, not to be unreasonably withheld or
delayed.



            (c)  2009 Annual Meeting Nomination.  The Company agrees that the
Board (and/or an appropriate committee thereof) will take all necessary action
in accordance with the Certificate of Incorporation and the Bylaws, including
calling and duly holding a special meeting of directors or by unanimous consent
in lieu thereof, to nominate for election at the 2009 Annual Meeting the Hayman
Nominee; provided that such nomination shall only be with the agreement of the
Nominating and Corporate Governance Committee of the Board, not to be
unreasonably withheld or delayed.



            (d)  Status As Director.  Each of the Hayman Nominee and the
Additional Hayman Nominee, upon appointment to the Board, will serve as a member
of the Board and be governed by the same protections and obligations regarding
confidentiality, conflicts of interests, fiduciary duties, trading and
disclosure policies and other governance guidelines, and shall have the same
rights and benefits, including (but not limited to) with respect to insurance,
indemnification, compensation and fees, as are applicable to all independent
directors of the Company; provided, however, that the Hayman Parties acknowledge
and agree that certain flight benefits are provided to members of the Company’s
Board by Continental Airlines, Inc. and are outside the control of the Company. 
The Company agrees to use its commercially reasonable efforts to secure such
benefits for the Hayman Nominee and Additional Hayman Nominee.

--------------------------------------------------------------------------------

            (e)  Replacement of Nominee.   If either of the Hayman Nominee or
the Additional Hayman Nominee is removed, resigns or is otherwise unable to
serve as a director of the Company, either before or after his appointment
pursuant to subsections (a) or (b) above, the Hayman Parties shall be entitled
to nominate a new nominee, which nominee will be chosen with the agreement of
the Nominating and Corporate Governance Committee of the Board, not to be
unreasonably withheld or delayed (such nominee shall then also be considered a
Hayman Nominee or Additional Hayman Nominee, as the case may be), and the Board
shall promptly appoint such nominee to the Board (and, to the extent permitted
by the NYSE listing standards and any other applicable law, any committees
thereof on which his or her predecessor served) to fill the appropriate vacancy
and to serve the remainder of the term of the nominee being replaced.



            (f)  Engagement of Consultant.  The Company agrees that, as soon as
practicable following the execution of this Agreement, the Board will take all
necessary action (including calling and duly holding a special meeting of
directors or by unanimous consent in lieu thereof) to (i) engage the LoftusGroup
LLC, of which the Additional Hayman Nominee is the principal, to provide
consulting services to the Company, (ii) enter into a consulting agreement
(including confidentiality provisions) with the LoftusGroup LLC on substantially
the same terms as the form of agreement that has been discussed between the
Company and the Hayman Parties, and (iii) authorize the Additional Hayman
Nominee to receive prior notices of and attend all Board meetings as an
observer.



            2.2  Hayman Actions.



            (a)  Withdrawal of Nomination Letter.  In reliance on the promises
made in Section 2.1, the Hayman Parties hereby irrevocably withdraw the
Nomination Letter, and the Hayman Parties will not present any persons as
candidates for election as directors at the 2008 Annual Meeting or the 2009
Annual Meeting.



            (b)  Nominations.  In reliance on the promises made in Section 2.1,
(i) the Hayman Parties shall not make, and shall cause each of its Affiliates
not to make, any objection to the election of any of the candidates for the
Board nominated by the Company at the 2008 Annual Meeting or the 2009 Meeting.



            (c)  Voting of Hayman Party Shares.  In reliance on the promises
made in Section 2.1, the Hayman Parties (i) at the 2008 Annual Meeting, will
cause all shares of Common Stock beneficially owned by them and their respective
Affiliates as to which they are entitled to vote to be voted (A) in favor of the
election of each of the candidates nominated by the Board, (B) on all other
proposals of the Board and any proposals by other stockholders of the Company
not covered by clause (C) below, as the Hayman Parties determine is appropriate,
and (C) in accordance with the recommendation of the Board on any proposals of
any other stockholder of the Company who is also proposing one or more nominees
for election as director in opposition to the nominees of the Board at the 2008
Annual Meeting and (ii) at the 2009 Annual Meeting, will cause all shares of
Common Stock beneficially owned by them and their respective Affiliates as to
which they are entitled to vote to be voted in favor of the election of each of
the candidates nominated by the Board; provided that any such candidate (other
than the Hayman Nominee) is serving as a member of the Board as of the date
hereof; provided that the Additional Hayman Nominee, if requested by the Hayman
Parties, has been appointed to the Board and the Hayman Nominee has been
nominated by the Company for election at the 2009 Annual Meeting.



            (d)  Hayman Party Actions.  In connection with both the 2008 Annual
Meeting and 2009 Annual Meeting (and with respect to the 2009 Annual Meeting,
provided that the Additional Hayman Nominee, if requested by the Hayman Parties,
has been appointed to the Board and the Hayman Nominee has been nominated by the
Company for election at the 2009 Annual Meeting fifteen (15) days prior to the
Company’s deadline for the submission of a notice of nomination of nominees for
election to the Board at the 2009 Annual Meeting by a stockholder of the
Company), none of the Hayman Parties, nor any of their respective Affiliates,
will

--------------------------------------------------------------------------------

            (i)  with respect to the Company or its Common Stock, make, engage
or in any way participate in, directly or indirectly, any “solicitation” (as
such term is used in the proxy rules of the SEC) of proxies or consents, whether
or not relating to the election or removal of directors;



            (ii)  seek to advise, encourage or influence any person with respect
to the voting of any Common Stock (other than Affiliates),



            (iii)  except as specifically and expressly set forth in this
Agreement, seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board,



            (iv)  initiate, propose or otherwise “solicit” (as such term is used
in the proxy rules of the SEC) stockholders of the Company for the approval of
stockholder proposals whether made pursuant to Rule 14a-8 or Rule 14a-4 under
the Exchange Act, or otherwise, or cause or encourage or attempt to cause or
encourage any other person to initiate any such stockholder proposal, regardless
of its purpose or otherwise communicate with the Company’s stockholders or
others pursuant to Rule 14a-1(l)(2)(iv)(A) under the Exchange Act,



            (v)  seek or propose to influence or control the management or
policies of the Company; provided that the actions of the Hayman Nominee or the
Additional Hayman Nominee as a member of the Board shall not be deemed to
violate the foregoing, or



            (vi)  publicly seek or request permission to do any of the
foregoing, request to amend or waive any provision of this paragraph, or make or
seek permission to make any public announcement with respect to any of the
foregoing.



            2.3  Mutual Actions. 



            (a)  Form 8-K and Schedule 13D.  The Company shall promptly file a
Form 8-K reporting the entry into this Agreement and appending this Agreement
and the Press Release (as hereinafter defined in Section 2.3(b)) as exhibits
thereto. The Hayman Parties shall promptly file an amendment to the Schedule 13D
regarding the Common Stock filed with the SEC (the “Schedule 13D”), reporting
the entry into this Agreement, amending applicable items to conform to its
obligations hereunder and appending this Agreement and the Press Release as
exhibits thereto. 



            (b)  Press Release and Other Public Comment.  Immediately following
the execution and delivery of this Agreement, the Company and the Hayman Parties
shall issue the joint press release attached hereto as Schedule A (the “Press
Release”).  None of the parties hereto shall (i) make any public statements
(including in any filing with the SEC or any other regulatory or governmental
agency, including any stock exchange) that are inconsistent with, or otherwise
contrary to, the statements in the Press Release or (ii) except as required by
law, issue or cause the publication of any press release or other public
announcement with respect to this Agreement, without the prior written consent
of the parties hereto.

--------------------------------------------------------------------------------


            (c)  Mutual Non-Disparagement.  At all times during the term of this
Agreement, the Company and the Hayman Parties shall not, and the Company and the
Hayman Parties shall cause each of its respective directors (in the Company’s
case other than the Hayman Nominee and the Additional Hayman Nominee) and
officers not to, make any public statement, written or oral (i) reasonably
likely to be harmful to the Company or the Hayman Parties, as the case may be,
or its or their officers, directors or employees or to be injurious to the
goodwill, reputation or business standing of the Company or the Hayman Parties,
as the case may be, and its or their officers, directors or employees or (ii)
that is disparaging or defamatory about the Company or any of the Hayman
Parties, as the case may be, or their respective officers, directors or
employees.  For the avoidance of doubt, this Section 2.3(c) shall not preclude
(a) any party or its representatives from (i) any good faith response to any
inquiries under oath or in response to inquiry by any governmental or regulatory
authority, agency, commission, body, court or other governmental entity or (ii)
any notification to any governmental or regulatory authority, agency,
commission, body, court or other governmental entity reporting a violation of
applicable law, regulations or standards governed by such governmental entity,
if such notification is, upon advice of counsel, required by such person to be
so made, and provided that such person uses reasonable efforts to keep such
notification confidential or (b) any director, in the exercise of his or her
fiduciary duties, from making statements during meetings of the Board or any
committees thereof of which he or she is a member, or in conversations with
other directors.



            2.4  Expenses. 



            Within five (5) business days following receipt of reasonably
satisfactory documentation thereof (which documentation shall not require a
waiver of attorney-client privilege) the Company will reimburse the Hayman
Parties for their actual out-of-pocket fees and expenses incurred through the
date of this Agreement in connection with their activities related to the 2008
Annual Meeting, including the nomination and election of directors, the
acquisition or solicitation of proxies, any acts or filings in connection
therewith, and the negotiation and execution of this Agreement, provided such
reimbursement shall not exceed $100,000 in the aggregate.



III.  OTHER PROVISIONS



            3.1  Remedies. 



            (a)  Each party hereto hereby acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in the Court of Chancery of the State of Delaware, in addition
to any other remedy to which they may be entitled at law or in equity.  Any
requirements for the securing or posting of any bond with such remedy are hereby
waived.



            (b)  Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in the Court of Chancery of the State of Delaware (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such court), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 3.6 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court.  Each party, on behalf
of itself and its Affiliates, irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby, in the Court of
Chancery of the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

--------------------------------------------------------------------------------

            3.2  Termination and Survival. 



            Except as set forth in the following sentence, the provisions of
this Agreement shall terminate upon, and this Agreement shall remain in full
force and effect and shall be fully binding on the parties hereto in accordance
with the provisions hereof until the date that is two (2) years following the
initial appointment of the Hayman Nominee as a director of the Company (the
“Termination Date”).  The provisions of this Section 3.2 and Sections 3.3 and
3.4 shall survive the Termination Date.



            3.3  Covenant Not to Sue. 



            Except as set forth in Section 3.1, the Hayman Parties and each of
their Affiliates, on the one hand, and the Company, and each of its Affiliates,
on the other hand, agrees not to sue or otherwise commence or continue in any
manner, directly or indirectly, any suit, claim, action, right or cause of
action relating to any acts or omissions in connection with the 2008 Annual
Meeting, including, without limitation, the nomination or election of directors,
the solicitation of proxies or any acts or filings in connection therewith;
provided, however, that no party hereto shall be prohibited from enforcing its
rights under and pursuant to this Agreement.



            3.4  Releases. 



            (a)  Except as set forth in Section 3.1, the Company, on behalf of
itself, its directors, officers, employees, representatives and agents
(collectively, the “Company Releasors”), does hereby, fully and forever, release
and discharge the Hayman Parties and their respective partners, members,
directors, officers, employees, attorneys, representatives and agents
(collectively, the “Hayman Releasees”) from any and all actions, claims,
complaints, rights or causes of action, debts, demands or suits of any kind or
nature whatsoever, statutory, equitable or legal, foreseen or unforeseen, known
or unknown, matured or unmatured that the Company Releasors have, may have or
might claim to have against the Hayman Releasees through the date hereof in
connection with the 2008 Annual Meeting.



            (b)  Except as set forth in Section 3.1, each of the Hayman Parties,
on behalf of itself, its directors, officers, employees, representatives and
agents (collectively, the “Hayman Releasors”), does hereby, fully and forever,
release and discharge the Company, its directors, officers, employees,
attorneys, representatives and agents (collectively, the “Company Releasees”)
from any and all actions, claims, complaints, rights or causes of action, debts,
demands or suits of any kind or nature whatsoever, statutory, equitable or
legal, foreseen or unforeseen, known or unknown, matured or unmatured that the
Hayman Releasors have, may have or might claim to have against the Company
Releasees through the date hereof in connection with the 2008 Annual Meeting.



            3.5  Amendment. 



            This Agreement may be amended only by an agreement in writing
executed by the parties hereto.



            3.6  Notices.  



            All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

--------------------------------------------------------------------------------


If to the Company:
ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West, Suite 200

Houston, Texas 77067
Attention:  Chief Executive Officer
Facsimile:  832-353-1144



With a copy to:


ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West, Suite 200

Houston, Texas 77067

Attention:  General Counsel
Facsimile:  832-353-1141



If to the Hayman Parties:
Hayman Advisors, L.P.,
2626 Cole Avenue, Suite 200
Dallas, Texas 75204
Attention:  General Counsel
Facsimile:  214-347-8051



With a copy to:
Michael A. Schwartz
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Facsimile:  212-728-8111



            3.7  Governing Law. 



            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.



            3.8  Further Assurances. 



            Each party agrees to take or cause to be taken such further actions,
and to execute, deliver and file or cause to be executed, delivered and filed
such further documents and instruments, and to obtain such consents, as may be
reasonably required or requested by any other party in order to effectuate fully
the purposes, terms and conditions of this Agreement.



            3.9  Third-Party Beneficiaries. 



            This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to confer on any person other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

--------------------------------------------------------------------------------


            3.10  Severability.



            Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement is held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not render invalid or unenforceable any
other provision of this Agreement.



            3.11  Counterparts.

            This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.



 

                

EXPRESSJET HOLDINGS, INC.



        

         

By: /s/Scott R. Peterson                                

       

Scott R. Peterson
Vice President & Secretary



        

                



/s/J. Kyle Bass                                   

       

J. Kyle Bass



 

                

Hayman Investments, L.L.C.



        

         


By:  /s/J. Kyle Bass                            

       

J. Kyle Bass
Managing Member



 

                

Hayman Advisors, L.P.
By: Hayman Investments, L.L.C., its General Partner


        

         


By: /s/J. Kyle Bass                             

       

J. Kyle Bass
Managing Member



 

                

Hayman Capital Master Fund, L.P.
By: Hayman Advisors, L.P. its General Partner

By: Hayman Investments, L.L.C., its General Partner

        

         

/s/J. Kyle Bass                                   

       

J. Kyle Bass
Managing Member

--------------------------------------------------------------------------------